In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Nassau County (Oppido, J.), dated September 10,1982, which granted the defendant’s motion for summary judgment dismissing the complaint upon the ground that plaintiffs were barred from establishing a prima facie case because of their noncompliance with a conditional order of preclusion. Order affirmed, with costs. In the absence of a motion by plaintiffs to vacate their default in timely serving a bill of particulars in accordance with the conditional order of preclusion, defendant was entitled to summary judgment dismissing the complaint. Thompson, J. P., Bracken, Rubin and Boyers, JJ., concur.